Per Curiam.
This case is an action for damages brought by the father of the boy referred to in the previous litigation, 42 N. D. 124, 171 N. W. 888, and ante, 210, 181 N. W. 606, the action being primarily for loss of services. Substantially the same proceedings were had in this action as in the action above referred to, and the case is controlled by the decision in that case. The order appealed from is reversed.
Robinson, Oh. J., and Birdzele and Christianson, JJ., concur.
Bronson and Grace, TJ., concur in result.